Citation Nr: 1816575	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-25 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to February 7, 2013, for the grant of a 40 percent rating for residuals of a traumatic brain injury (TBI).

2.  Entitlement to an effective date prior to February 22, 2013, for the grant of a 50 percent rating for posttraumatic stress disorder (PTSD) and anxiety disorder.

3.  Entitlement to an effective date prior to February 2, 2013, for the grant of a 10 percent rating for degenerative joint disease of the left knee.

4.  Entitlement to an effective date prior to February 2, 2013, for the grant of a 10 percent rating for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972, October 2001 to March 2002, January 2003 to March 2004, and from June 2006 to November 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2013, the RO increased the Veteran's ratings for the disabilities on appeal.  As a result, the Veteran received a total disability rating since February 2, 2013.  In a July 2013 statement, the Veteran agreed with the VA's decision to increase the ratings of the disabilities on appeal, but disagreed with the effective date of the increased ratings.  As a result, the Board has recharacterized the Veteran's claims on appeal.  

The Veteran's medical records include the diagnosis of PTSD by VA psychologists and psychiatrists.  As a result, the Board has recharacterized the Veteran's psychiatric claim to reflect both the diagnosis of PTSD and anxiety disorder.  The diagnostic code has also been changed accordingly.


FINDINGS OF FACT

1.  Prior to February 7, 2013, the Veteran's traumatic brain injury was characterized by mild impairment of memory, attention, concentration, or executive functions and one or more neurobehavioral effects, resulting in mild functional impairment.

2.  Prior to February 22, 2013, the Veteran's psychiatric disorder was characterized by suicidal ideation, unprovoked irritability, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.

3.  Prior to February 2, 2013, the Veteran's left knee disability has been characterized by pain, but not by limitation of flexion to 60 degrees or limitation of extension to 10 degrees.

4.  Prior to February 2, 2013, the Veteran's right knee disability has been characterized by pain, but not by limitation of flexion to 60 degrees or limitation of extension to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 7, 2013, for the grant of a 40 percent rating for residuals of a TBI, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 (2017).

2.  The criteria for a 70 percent rating, but no more, for PTSD and anxiety disorder, from January 29, 2009 to prior to February 22, 2013, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, DC 9411 (2017).

3.  The criteria for a 10 percent rating, but no more, for degenerative joint disease of the left knee, from January 29, 2009, to prior to February 2, 2013, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DC 5003 (2017).

4.  The criteria for a 10 percent rating, but no more, for degenerative joint disease of the right knee, from January 29, 2009, to prior to February 2, 2013, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DC 5003 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Additionally, multiple VA examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Traumatic Brain Injury

The Veteran has been assigned a 10 percent rating for residuals of his service-connected traumatic brain injury (TBI) prior to February 7, 2013, under 38 C.F.R. § 4.124a, DC 8045.  Under this diagnostic code, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: emotional/behavioral, cognitive (which is common in varying degrees after a traumatic brain injury), and physical.  Each of these areas of dysfunction may require evaluation.

The Board first addresses the extent of the Veteran's cognitive impairment which, as is relevant here, is defined as "decreased memory, concentration, attention, and executive functions of the brain."  The term "executive functions" includes factors such as goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  The extent of cognitive impairment is evaluated under the table contained in 38 C.F.R. § 4.124a, which addresses "Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

The table for evaluating cognitive impairment addresses 10 facets of a traumatic brain injury related to cognitive impairment and subjective symptoms, and provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, as well as a 5th level, the highest level of impairment, labeled "total."  These facets include memory, attention, concentration and executive function, judgment social interaction, orientation, motor activity, visual and spatial orientation, neurobehavioral effects, communication, consciousness, and other "subjective symptoms."  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  

When a veteran displays subjective symptoms, such symptoms should be applied to this table, unless the symptoms may be evaluated under another diagnostic code.  For example, if there are any emotional or behavioral symptoms that have been clinically diagnosed, such symptoms should be evaluated under the schedule of ratings for mental disorders listed in 38 C.F.R. § 4.130.  Similarly, if the residuals of the TBI include other diagnosable symptoms such as (but not limited to) motor and sensory dysfunction, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, or any other disorders, they should be evaluated under the appropriate diagnostic code, and then combined under 38 C.F.R. § 4.25.

After review of the evidence, the Board finds that a higher rating is not warranted prior to February 7, 2013.  The Veteran underwent a VA examination for his TBI in July 2009.  During that examination, he exhibited a highest facet of 1, equivalent to a 10 percent rating.  Specifically, the examiner determined that the Veteran exhibited one or more neurobehavioral effects that do interfere with workplace or social interaction.  The examiner also stated that the Veteran had mild memory impairment characterized by decreased attention and difficulty concentrating.  When utilizing the chart titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," he demonstrated Level 1 impairment.  Therefore, he qualifies for a 10 percent rating on this basis.  The Board does not find that a rating in excess of 10 percent warranted during this time period.  As noted by multiple VA examiners, the Veteran's TBI results in memory problems according to the Veteran and his wife, but objective testing has not shown the same results.  

Next, as for whether the Veteran has any emotional or behavioral impairment, the Board notes that the Veteran currently receives a separate rating for an acquired psychiatric disorder under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  However, the evidence does not indicate that the Veteran's acquired psychiatric disorder symptoms are related to his TBI.  Specifically, a VA examiner in February 2013 concluded that, while the Veteran has a TBI, his emotional and behavioral symptoms are more likely attributed to his service-connected psychiatric disorder.  As such, any adjudication of his psychiatric symptoms in the context of his TBI claim would be a "pyramiding" of ratings for the same disorder, which is prohibited under VA law.  38 C.F.R. § 4.14 (2017).  However, as an increased rating for a psychiatric disorder is on appeal, a full analysis of that issue is provided below.

Finally, as for any physical impairments resulting from the Veteran's TBI, the evidence of record reflects that the Veteran is already service-connected for migraine headaches under 38 C.F.R. § 4.124a, DC 8100, which has been recognized as a residual of his TBI.  However, in a September 2013 rating decision, he was granted an increased rating for migraine headaches and he has not disagreed with the assigned rating.  As such, this issue is not currently before the Board.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  Moreover, there is no indication of any other physical disorders that have not been accounted for.  Therefore, no additional ratings are warranted.

PTSD and Anxiety Disorder

The Veteran currently receives a 10 percent rating for his PTSD and anxiety disorder prior to February 22, 2013, under 38 C.F.R. § 4.130, DC 9411.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2017).

The Board finds that a 70 percent rating, but no more, is warranted from January 29, 2009 to prior to February 22, 2013.  Specifically, the record indicates that the Veteran exhibited occupational and social impairment with deficiencies in most areas.  The medical and lay evidence of record indicate that the Veteran's symptoms were suicidal ideation, unprovoked irritability, sleep disturbance, rage, loss of interest in social activities, and workplace confrontations.

First, VA examinations and treatment records indicate that the Veteran consistently maintained a normal appearance along with an alert and oriented mental status, his speech tone, rate, and rhythm have been consistently within normal limits, and he was often friendly, attentive, and communicative when meeting with medical providers.  Nevertheless, the record contains multiple examples of when the Veteran exhibited anxiety, anger, and irritability.  For example, private and VA medical providers noted the Veteran's anxious and depressed mood.  Additionally, in statements provided by the Veteran and his wife in 2009, both of them mention his anger.  Moreover, the Veteran has consistently complained of memory problems, which were determined to be "mildly impaired" in an April 2008 VA examination, a few months before the appeal period.

Most significantly, the Veteran has reported experiencing suicidal ideation, including in a May 2010 VA treatment record.  The Board finds these reports to be competent and credible.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Suicidal ideation does not require "active" ideation such as intent or specific plan, heightened risk of self-harm, inpatient treatment, or hospitalization in order to rise to the level contemplated by a 70 percent rating.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

Overall, despite the severity of the Veteran's psychiatric disorder, there have been no reports of the symptoms listed in the criteria for a 100 percent rating.  Therefore, even after considering all of the above-listed factors, the Board finds that the Veteran's symptomatology, when considered together, does not warrant a 100 percent rating.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of social and occupational inadaptability.

There is insufficient evidence to show that a 100 percent rating is warranted based on overall social or occupational impairment.  As to the Veteran's overall social impairment, during a June 2009 VA examination, he reported being married to his wife for 8 years.  He described the marriage as "a little rocky" since coming back from Iraq.  He reported having five close friends and pursuing activities such as flying model planes and making CDs/DVDs.  The Board acknowledges that the Veteran's psychiatric condition creates difficulty in establishing and maintaining effective social relationships.  However, the Board concludes that the claims file, which demonstrates the Veteran's continued relationships with his family and friends, leads the Board to conclude that he does not exhibit total social impairment.  

In terms of occupational functioning, the Veteran reported during his June 2009 VA examination that he was employed full-time as a pilot for airport operations.  He had been employed for at least 10 years and missed only 1 week from the previous 12 month period due to doctors' appointments.  The Veteran has demonstrated unprovoked irritability at work as noted by the Veteran's coworkers.  Specifically, in February 2010 and July 2010, one coworker remarked on how the Veteran easily became angry and had almost started a physical confrontation.  However, despite these serious work difficulties, the fact that he maintained his job during this time period despite his outbursts demonstrates that he does not have total occupational impairment.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this instance, the Veteran, through his representative, has stated that "A higher evaluation of seventy percent is warranted where there is occupational and social impairment, with deficiencies in most areas."  As a result of the evidence in the claims file, which includes the statements of the Veteran and his wife, the Board has assigned a 70 percent rating.  Therefore, the Board agrees that a 70 percent rating, but no more, most appropriately describes the Veteran's psychiatric disorder prior to February 22, 2013.

Bilateral Knee Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder is already rated under DC 5257 (addressing lateral instability), a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Veteran is assigned a pair of 10 percent ratings for his degenerative arthritis of the knees as of February 2, 2013.  Before that date, the Veteran is assigned a noncompensable rating.  Both knees share approximately share the same symptoms and will be addressed together.  He is assigned both ratings under 38 C.F.R. § 4.71a, DC 5010-5260.  However, as there is evidence of degenerative arthritis, but no trauma, the correct diagnostic code should be DC 5003 (addressing degenerative arthritis).

As the Veteran has not asserted and the medical evidence does not demonstrate ankylosis of the knee (DC 5256), a semilunar cartilage disability (DCs 5258 and 5289), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263), these ratings codes are inapplicable to the case at hand.

In order to warrant a compensable rating prior to February 2, 2013, for knee instability, limitation of motion, or painful motion, the evidence must show:
* Painful motion of an arthritic joint (10 percent under DC 5003);
* Limitation of flexion to 45 degrees (10 percent under DC 5260); 
* Limitation of extension to 10 degrees (10 percent under  DC 5261);  or
* Recurrent subluxation or lateral instability of a slight nature (10 percent under DC 5257).
See 38 C.F.R. § 4.71a (2017).

The Board finds that a 10 percent rating is warranted for the Veteran's bilateral knee disability from the date of service connection.  Initially, the Board finds that there is no medical evidence in the file demonstrating that the Veteran is eligible for a compensable rating based solely upon limitation of motion.  At a VA examination in June 2009, the Veteran exhibited forward flexion of 140 degrees with normal extension bilaterally.  There were no reported episodes of dislocation, subluxation, or locking.  Further, the June 2009 VA examiner found no knee instability in either knee.  However, the Veteran reported pain bilaterally, with the pain more significant on the right side.  As the Veteran has degenerative arthritis of both knees and complained of pain, the Board finds that a 10 percent rating for both knees is warranted under 38 C.F.R. § 4.59 from the date of service connection.  See Burton v. Shinseki, 25 Vet. App. 1 (2011); see also Sowers v. McDonald, 27 Vet. App. 472 (2016).

In considering the appropriate disability rating for the Veteran's disabilities, the Board has considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Here, no ankylosis, meniscus abnormality, tibia and fibula impairment, or genu recurvatum were found.

Competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disabilities are evaluated.



ORDER

An effective date prior to February 7, 2013, for the grant of a 40 percent rating for residuals of a traumatic brain injury, is denied.

A 70 percent rating, but no more, for PTSD and anxiety disorder, from January 29, 2009 to February 21, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating, but no more, for degenerative joint disease of the left knee, from January 29, 2009, to February 1, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating, but no more, for degenerative joint disease of the right knee, from January 29, 2009, to February 1, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


